ALLOWANCE

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a lighting apparatus being configured to have two states one with the head, body, and base in an expanded position and one in a collapsed position, the expanded is such that the body is between the head and the base, the head being disposed apart from the base and including a cap having at least two wings of light which are movable in at least three axes relative to the cap and foldable relative to each other, the collapsed position having a tubular shape, the body being collapsed such that the head and the base are proximate each other with the wings of light closed about the body, and wherein the power supply is detachable from the base for recharging or replacement as specifically called for the claimed combinations.
The closest prior art, Inskeep (US 2014/0301066) teaches several limitations and their specifics as rejected in the office action on 04/19/2021.
However Inskeep fails to disclose a body being collapsed in a second state such that the head and the base are proximate each other with wings of light closed about the body as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Inskeep reference in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/Examiner, Art Unit 2875                                                                                                                                                                                                        
						/ISMAEL NEGRON/                                                                        Primary Examiner, Art Unit 2875